DETAILED ACTION
This final Office action is in response to the claims filed on April 16, 2021.
The amendment to the specification filed April 16, 2021 has been entered.
Status of claims: claims 6-20 are cancelled; claims 26 and 27 are withdrawn from consideration as being directed to a non-elected invention (unelected Species IV); claims 1-5 and 21-25 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 4016699 to Hurvitz in view of US 3453792 to Ceder in view of US 5282504 to Anderson et at. (hereinafter “Anderson”) in view of US 4644688 to Benderoff.
Hurvitz discloses a child safety door, comprising: 
a door 10 with a first side and a second side opposite the first side, the door having a height; 

a plurality of decorative grill elements 38 that each extend from a bottom of the opening to a top of the opening, wherein each end of each grill element 38 is attached to a rectangular-shaped frame 14 and each side of the rectangular-shaped frame is attached to a corresponding wall of the opening; (see FIG. 1)
	Hurvitz fails to disclose the door having a height of at least sixty inches and a width of at least twenty-four inches and the opening having a height of at least ten inches and a width of at least ten inches.
	On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the door having a height of at least sixty inches and a width of at least twenty-four inches in order to allow the door to be used within a typical doorway of a home as well as since absent any showing of unexpected results, determining the proper size of the door for its intended use constitutes a mere matter of obvious design choice.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the opening having a height of at least ten inches and a width of at least ten inches in order to allow for easy viewing through the door 
as well as since absent any showing of unexpected results, determining the proper size of the opening for its intended use constitutes a mere matter of obvious design choice.
Hurvitz fails to disclose a plurality of spindles that each extend from a bottom of the opening to a top of the opening.
Ceder teaches of a plurality of metal spindles in an opening on a door and extending from a bottom of the opening to a top of the opening.

Hurvitz fails to disclose a rectangular-shaped trim mounted around the opening and attached to the door on each side of the opening, wherein the rectangular-shaped trim covers the frame and at least a portion of each spindle, thereby preventing each spindle from being removed from the frame.
Anderson teaches of a rectangular-shaped trim 26,24 mounted around an opening and attached to a door on each side of the opening, wherein the rectangular-shaped trim covers a frame 18.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the Anderson trim with Hurvitz in order to control light passing through the opening, for aesthetic reasons, and for privacy concerns. 
Additionally, by combining the teachings of Anderson with Hurvitz, Hurvitz, as applied above, discloses wherein the rectangular-shaped trim covers the frame and at least a portion of each spindle, thereby preventing each spindle from being removed from the frame.
Hurvitz fails to disclose a locking mechanism that, when locked, prevents a person from opening the door from either side of the door without placing the locking mechanism in an unlocked position. 
Benderoff teaches of a locking mechanism 16 (double-keyed lock, see col. 2 of Benderoff and [0042] of applicant’s specification) on a safety door that, when locked, prevents a person from opening the door from either side of the door without placing the locking mechanism in an unlocked position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a locking mechanism with Hurvitz, as 
Hurvitz, as applied above, further discloses wherein the trim covers all sides of the frame and prevents the frame from being pushed through the opening. (claim 21)
Hurvitz, as applied above, further discloses wherein each spindle is made of one or pressure-treated wood or metal. (see col. 4 of Ceder) (claim 22)
Hurvitz, as applied above, further discloses wherein the frame and trim are both removably attached to the door. (claim 23)
Hurvitz, as applied above, further discloses wherein the trim is attached to the first side of the door using screws 60 that enter the second side of the door. (see FIG. 4 of Anderson) (claim 25)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hurvitz in view of Ceder in view of Anderson in view of Benderoff, as applied to claim 1 above.
Hurvitz, as applied above, fails to disclose wherein the door has a height between seventy-eight and eighty-two inches and a width between twenty-two and thirty-eight inches. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the door having a height between seventy-eight and eighty-two inches and a width between twenty-two and thirty-eight inches, in order to allow the door to be used within a typical doorway of a home as well as since absent any showing of unexpected results, determining the proper size of the door for its intended use constitutes a mere matter of obvious design choice. (claim 2)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hurvitz in view of Ceder in view of Anderson in view of Benderoff, as applied to claims 1 and 2 above.

On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the opening having a height between twenty and twenty-four inches and a width between twenty and twenty-four inches in order to allow for easy viewing through the door as well as since absent any showing of unexpected results, determining the proper size of the opening for its intended use constitutes a mere matter of obvious design choice. (claim 3)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurvitz in view of Ceder in view of Anderson in view of Benderoff, as applied to claims 1 and 2 above.
Hurvitz, as applied above, fails to disclose wherein the bottom of the opening is between thirty and fifty inches above a bottom of the door. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the bottom of the opening between thirty and fifty inches above a bottom of the door in order to allow for easy viewing through the door as well as since absent any showing of unexpected results, determining the proper distance of the bottom of the opening from the bottom of the door constitutes a mere matter of obvious design choice. (claim 4)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hurvitz in view of Ceder in view of Anderson in view of Benderoff, as applied to claim 1 above.
Hurvitz, as applied above, fails to disclose wherein each spindle is spaced apart from each adjacent spindle by no more than four inches. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to space apart each Hurvitz spindle by no 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hurvitz in view of Ceder in view of Anderson in view of Benderoff, as applied to claim 1 above, in further view of US 4679351 to Zarlengo et al. (hereinafter “Zarlengo”).
Hurvitz, as applied above, fails to disclose that each spindle comprises a spring loaded collapsible spindle.
Zarlengo teaches of a spring loaded collapsible security bar used in a panel opening.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the Hurvitz spindles spring loaded and collapsible, as taught by Zarlengo, in order to facilitate placement and removal of the spindles within the door while also allowing for a “tight frictional relationship” between the spindles and door when the spindles are positioned within the opening of the door. 

Response to Arguments
Applicant's arguments filed April 16, 2021 are moot due to the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634